                Case 2:20-cv-01356-JCC Document 16 Filed 04/15/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        TAHA ABOU-RAMADAN,                                CASE NO. C20-1356-JCC
10                            Plaintiff,                    MINUTE ORDER
11             v.

12        ALLISON KATAOKA, et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Plaintiff Taha Abou-Ramadan’s unopposed
18   motion for an extension of time to respond to Defendant Allison Kataoka’s motion to dismiss
19   (Dkt. No. 13). Having considered the parties’ briefing and the relevant record and finding good
20   cause, the Court hereby GRANTS the motion in part. Plaintiff shall respond to the motion to
21   dismiss no later than May 24, 2021 and Ms. Kataoka shall reply, if she chooses to do so, no later
22   than June 2, 2021. The Court DIRECTS the Clerk to renote Ms. Kataoka’s motion to dismiss for
23   consideration on June 2, 2021. In the future, if Plaintiff seeks an extension of a deadline, Plaintiff
24   must provide specific reasons why the existing deadline cannot be met.
25   //
26   //


     MINUTE ORDER
     C20-1356-JCC
     PAGE - 1
            Case 2:20-cv-01356-JCC Document 16 Filed 04/15/21 Page 2 of 2




 1        DATED this 15th day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1356-JCC
     PAGE - 2
